DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 3/29/2018.  Claims 1-18 are pending.

Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2020.
Applicant’s election without traverse of invention I claims 1-9 in the reply filed on 8/12/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedinec 9084598 in view of Knoell US 2012/0071903 A1.
As to claim 1, Fedinec teaches a suturing technique for closing an opening defined by opposing edges of an incision in tissue of a living body, the suturing technique comprising: designating a suture area of the tissue that comprises rows of puncture sites aligned approximately parallel to the incision on 
Knoell teaches a method distributing tension.  The method including using at least a first suture thread to create a circular suture having at least first portions that extend along the rows of puncture sites and are within the first region of tissue (first region of tissue being underneath the tissue or below the outer surface (dotted lines in fig. 3), a circular suture can be the loop formed by suture 4 or 6 in fig. 3, alternatively the circular suture can be the outline formed around the incision by the combination sutures 4 and 6, see attached figures) wherein the first and second suture threads form a suture and stresses induced by tension in the continuous suture are dispersed by the circular suture along the rows of puncture sites to an extent that tearing of the first region of tissue at each of the puncture sites is inhibited [0027], [0035].  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the method of Fedinec using a second suture thread to include the step of using at least a first suture thread to create a circular suture having at least first portions that extend along the rows of puncture sites and are within the first region of tissue in view of Knoell.  The 

    PNG
    media_image1.png
    377
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    494
    media_image2.png
    Greyscale

As to claim 2, Fedinec/Knoell teaches the suturing technique according to claim 1, wherein the suture is a subcutaneous suture (Knoell, [0047]).  
As to claim 3, Fedinec/Knoell teaches the suturing technique according to claim 2.  It should be noted that Fedinec/Knoell fails to specifically teach wherein the incision is a laparotomy and the tissue is fascia of the abdominal wall.  However, Knoell does recite in [0008], the tension limiting device is versatile and can be used in any surgical application where displacement of suture tension from the surface of soft tissue would be desirable, “any surgical application” encompasses fascia of the abdominal wall.  It would have been obvious to one having ordinary skill in the art before the effective filing date to use the tension limiting device of Fedinec/Knoell anywhere a longitudinal wound is located 
As to claim 4, Fedinec/Knoell teaches the suturing technique according to claim 1, wherein the first portions of the first suture thread intermittently penetrate and exit the first region of tissue along each of the rows of puncture sites while generally avoiding penetration at any of the puncture sites (figs. 1 and 4-7 show that the puncture sites created by the second suture are located between where the first suture thread penetrate).  

    PNG
    media_image3.png
    348
    519
    media_image3.png
    Greyscale

As to claim 5, Fedinec/Knoell teaches the suturing technique according to claim 4, wherein the first - 10 -B7-5092 portions of the first suture thread are on sides of the rows of puncture sites proximal to the incision (see figure below).  

    PNG
    media_image4.png
    388
    563
    media_image4.png
    Greyscale

As to claim 6, Fedinec/Knoell teaches the suturing technique according to claim 1, wherein the second suture thread successively traverses the incision above and below the first region of tissue in transverse directions to the incision (Knoell, figs. 2 and 3).  
As to claim 7, Fedinec/Knoell teaches the suturing technique according to claim 1, wherein the first suture thread comprises second portions that are outside the first region of tissue (Knoell, sutures 4 and 6 are above 10 can be considered outside since what are on the exterior).  
As to claim 8, Fedinec/Knoell teaches the suturing technique according to claim 1, wherein the suture area is a first suture area, the suturing technique further comprising: designating an extended suture area that surrounds the first suture area (Knoell, fig. 7, area where 304b and 306b are located); using at least a third suture thread (304b)to create a second circular suture in the second region of tissue located in the extended suture area (fig. 7); and using at least a fourth suture thread (308b) to create crosslink sutures in the extended suture area that penetrate the additional puncture sites and traverse the incision; wherein stresses induced by tension in the crosslink sutures are dispersed by the 
As to claim 9, Fedinec/Knoell teaches the suturing technique according to claim 8.  It should be noted that Knoell fail to teach the suturing technique further comprising using at least a fifth suture thread to create a third circular suture - 11 -B7-5092 in the second region of tissue located in the extended suture area.  However, Knoell does teach more stitches can be added depending on the severity and configuration of the wound to be closed in [0034].  I would have been obvious to one having ordinary skill in the art before the effective filing date to in more stitches located in the extended suture area depending on the size, length, and severity of the incision or wound, e.g. a larger wound requiring more stitches and more distribution of tension
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771